Citation Nr: 0333732	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  03-18 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel




INTRODUCTION

The veteran had active service from March 1972 to November 
1973.

This appeal arises from a September 2002 rating decision by 
the Atlanta, Georgia Regional Office (RO) of the Department 
of Veterans' Affairs which denied service connection for the 
cause of the veteran's death.

In June 2003, the RO received the appellant's request for a 
hearing before the Board of Veterans' Appeals in Washington, 
DC.  In November 2003, the RO received a written withdrawal 
of the appellant's request for a hearing.  There is no 
evidence that the appellant has filed an additional request.


REMAND

The veteran died in May 2002, at the age of 50.  The 
certificate of death listed the immediate cause of death as 
respiratory arrest due to pulmonary embolus due to lung 
cancer.  At the time of the veteran's death, service-
connection was not in effect for any disability.

The determination has been made that additional development 
is necessary in the current appeal.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100).  This law redefines the obligations of 
VA with respect to the duty to assist.  Of particular note, 
under the VCAA, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
Regulations implementing the VCAA became effective on August 
29, 2001.  Those regulations include 38 C.F.R. § 3.159(b)(1), 
which states in pertinent part that if a claimant did not 
respond within 30 days to a VA request for pertinent evidence 
or information in his possession that might substantiate his 
claim, VA could decide the claim prior to the expiration of 
the one-year period provided in the VCAA (38 U.S.C.A. § 
5103(b) (West 2002)) based on all the information and 
evidence contained in the file.  On September 22, 2003, the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day time limit set forth in 38 C.F.R. § 
3.159(b)(1), finding that it was incompatible with the 
statute under which it was promulgated.  Paralyzed Veterans 
of America v. Sec'y of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).

In a statement in support of a claim for benefits, dated 
September 1987, the veteran indicated that he had received 
treatment at the Shreveport, Louisiana VAMC from 1975 until 
1987.  However, the earliest Shreveport VAMC records 
contained in his claims file are from 1982.  Therefore, the 
RO should obtain these records under the provisions of the 
VCAA.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should attempt to obtain all 
of the veteran's treatment records from 
the Shreveport, Louisiana VAMC from April 
1975 to May 1987.  If the VAMC is unable 
to locate such records, the RO should 
obtain a statement to this effect.

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
appellant, she should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

